Opinion by
Mr. Justice Sadler,
Defendant was the distributor of electric current in the territory adjoining Philadelphia, and made use of *475the poles of a trolley company, having placed upon the uppermost of three cross-arms two electric wires for lighting purposes, and, as well, three additional, used for the supplying of power. The line was constructed along a much-traveled thoroughfare, and passed through trees, which had been trimmed some months prior to the happening of the unfortunate accident, which occurred August 18, 1920. No just complaint of the manner of construction adopted by the defendant was supported by the evidence, and the case as finally developed turned upon the question as to whether there had been proper inspection of- the line to discover possible defects.
On the day prior to the injury a storm had occurred, followed by another within twenty-four hours, and one of the wires of defendant company shown it to have been in bad condition, was observed to fall about five o’clock on the afternoon of the 18th. The boy, plaintiff here, walking along the cinder path adjacent to the electric line, in some way came in. contact with the broken span, and was severely injured. This action was brought on his behalf, and that of his father, to recover the damages sustained.
The learned court, in its charge to the jury, practically eliminated all questions, except the failure to make proper examination of the highly charged lines. It was insisted that, in view of the unusual storms, effort should have been made by the defendant to discover any displacement of its wires, passing, as they did, along the much-used public highway; and, having failed to do so, was liable for the injury, if it could have been avoided by the exercise of reasonable care.
We first observe, the actual fall of the wire, according to the witness Huber, took place but a short time before the accident, though flashes of light in the adjacent foliage had been noticed the previous night, which indicated the existence of some unusual condition. The mere construction of the line through the trees did not constitute *476actionable negligence: Morris v. Jefferson Elec. Co., 278 Pa. 361. A duty, however, remained to adopt reasonable precautions so as to discover a break in the wires such as here took place. The testimony disclosed that no proper check for faults on a line could be made at the power house, but this did not relieve the company from its duty to make due inspection of its wires in settled communities following two violent electrical storms. The general practice to examine three times a week, in a rather cursory manner, as proven, did not, as a matter of law, discharge defendant from this obligation.
No actual notice of the falling of the wire was given to the defendant until a short time prior to the accident, but this did not avoid the responsibility of making its own investigation to determine possible breaks, in view of the storm conditions. If, as testified to by Salkin, the defect in the line was plainly observable twenty hours before Schrull was injured, — though the testimony of Huber would indicate that its actual fall to the ground was later, — it was for the jury .to say whether, under the circumstances, a proper inspection had been made. Its conclusion that a reasonable inspection would have disclosed the broken wire, and that defendant was negligent in failing to make it, was warranted by the evidence.
Of course, in such cases the company is entitled to a fair time and opportunity to discover and correct the trouble which may be suddenly occasioned, hut what attention is required necessarily varies with the circumstances, and it is for the jury to say whether the proper supervision had been exercised, having regard to the character of the wiring, the current which it carried, the density of the population of the neighborhood, and the probability of causing an accident due to the closeness of the construction to the traveled road: Grossheim v. Pittsburgh & Allegheny Tel. Go., 255 Pa. 382; Green v. West Penn Ry., 246 Pa. 340; Yeager v. The Edison Elec. Co., 246 Pa. 434. A review of the testimony submitted convinces us that the question of proper examination was *477fairly submitted to tbe jury, and its finding that reasonable care bad not been taken was .justified, from wbicb it follows that a verdict against tbe defendant, for tbe injuries undoubtedly suffered by tbe plaintiff, was correctly rendered. Without special reference, tbe assignments of error are overruled.
Tbe judgment is affirmed.